Citation Nr: 0429226	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  02-08 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability, to include as secondary to service-connected 
malaria.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1944 to 
November 1946.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision in 
which the RO denied service connection for a gastrointestinal 
disability, to include as secondary to service-connected 
malaria.  The veteran filed a notice of disagreement (NOD) in 
February 2002, and a statement of the case (SOC) was issued 
in May 2002.  The veteran filed a substantive appeal in June 
2002.  In January 2003, the veteran was scheduled to testify 
during a videoconference hearing before a Veterans Law Judge 
(VLJ); the record indicates that the veteran cancelled this 
hearing.  
 
In September 2003, the Board remanded this matter to the RO 
for further action.  After completing the requested action, 
the RO continued its denial of service connection for a 
gastrointestinal disability, to include as secondary to 
service-connected malaria (as reflected in a May 2004 
supplemental SOC (SSOC)).

In September 2004, the undersigned VLJ granted the veteran's 
motion to advance his appeal on the docket, pursuant to  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).

As a final preliminary matter, the Board notes that in an 
October 2002 statement, the veteran raised the issue of 
entitlement to a compensable rating for service-connected 
malaria.  Additionally, in a February 2003 letter, the 
veteran's representative noted that the the veteran's NOD 
with an RO decision also dated February 2003, which, 
according to the representative, continued the veteran's 10 
percent rating for service-connected tinnitus.  However, the 
Board's review of the claims file reveals that there is no 
record of a February 2003 RO decision regarding tinnitus.  
The most recent RO decision pertaining to tinnitus is a June 
1999 decision granting service connection and assigning an 
initial 10 percent rating for tinnitus (of which the veteran 
was notified that same month), for which it appears that the 
veteran did not file a NOD within the applicable time period.  
These matters are referred to the RO for appropriate action.  
FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	The competent and persuasive medical evidence establishes 
that the veteran does not have any current gastrointestinal 
disability that is a result of his military service.   

3.	The only competent medical opinion addressing the question 
of a medical  relationship between any current 
gastrointestinal disability and service-connected malaria 
negates such a relationship.     


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal 
disability, to include as secondary to service-connected 
malaria, have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the May 2002 SOC, the May 2004 supplemental SOC 
(SSOC), and the RO's letters of November 2001 and March 2004, 
the RO notified the veteran and his representative of the 
legal criteria governing the claim, the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of the claim.  After each,  they were given 
the opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim.  

Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claim.  In its November 2001 
letter, the RO requested that the veteran provide 
authorization to enable it to obtain any outstanding private 
medical records, as well as requested that he provide any 
additional evidence in his possession.  The RO also informed 
the veteran that it had obtained outstanding medical records 
from the VA Medical Center (VAMC) in Martinsburg, West 
Virginia.  In an August 2003 letter sent to the veteran, the 
RO requested that the veteran provide information to enable 
it to obtain any VA or private treatment records, employment 
records, records from other Federal agencies, or records from 
state and local government agencies, as well as requested 
that the veteran submit any additional evidence in his 
possession.  The RO also informed the veteran of the 
opportunity to submit medical evidence of a current 
disability and/or demonstrating a connection between any 
disability and service, and treatment records pertinent to 
the veteran's claimed conditions (in particular from within 
the last 12 months).  Also, the RO indicated that it had 
requested outstanding treatment records from the VAMC in 
Huntington, West Virginia.  Through these letters, the Board 
finds that the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by  
VA has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by  VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by  VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  As 
explained above, all of these requirements have been met in 
the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not, in any manner, prejudiced the veteran.  

As indicated above, the RO issued the May 2002 SOC explaining 
what was needed to substantiate the veteran's claim within 
four months of the January 2002 rating decision on appeal, 
and the veteran was thereafter afforded the opportunity to 
respond.  Moreover, the RO notified the veteran of the VCAA 
duties to notify and assist in its letters of November 2001 
and March 2004.  In response to these letters, the veteran 
identified outstanding private treatment records dated 
January 2001 from Dr. T. Glembot, which the RO thereafter 
obtained. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained hospitalization and outpatient treatment reports 
dated March 1997 to November 1998, and August 1999 to 
November 2001 from the Martinsburg VAMC; has attempted to 
obtain all outstanding records from the Huntington VAMC 
(although this facility has responded that there are no 
available treatment records for the veteran); has, arranged 
for the veteran to undergo VA examination; and, in accordance 
with his request, scheduled the veteran testify, via 
videoconference, during hearing before a VLJ, which the 
veteran thereafter cancelled.  Moreover, the veteran has been 
given opportunities to submit evidence to support his claim; 
he has submitted a November 2001 statement setting forth a 
chronological history of his symptoms of and treatment for 
gastrointestinal disorders; a November 2001 statement from a 
fellow serviceman pertaining to his observations of the 
veteran's gastrointestinal symptoms during service; various 
internet publications pertaining to the general diagnosis and 
treatment of malaria, submitted by the veteran in November 
2001; and personal statements dated February 2002, October 
2002, March 2004.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise, any existing pertinent evidence that has not been 
obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  
Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 

II.	Background

The veteran's service medical records (SMRs) reflect no 
complaints or diagnosis of, or treatment for, any 
gastrointestinal condition.  On separation, it was noted that 
there were no signs of malaria, syphilis, or dysentery.  An 
October 1946 letter from Dr. R. Laport, private physician 
(from during the timeframe in which the veteran served on 
active duty), notes that malaria parasites had recently been 
found in the veteran's body.

The veteran's DD-214 indicates that he received the Combat 
Infantryman's Badge.

A November 1946 treatment report from a private physician 
notes that the veteran was being administered a quinine 
substitute to treat his ongoing malarial symptoms.  A follow-
up August 1947 report documents that the veteran continued to 
experience symptoms of malaria, and that "atabrine" was the 
specific quinine substitute medication that was being used to 
treat these symptoms.

In its March 1947 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for 
malaria, effective November 19, 1946.  

In a March 1948 decision, the RO reduced the veteran's rating 
from 10 percent to   0 percent (noncompensable), effective 
May 26, 1948.  The RO noted as the basis for the reduced 
rating that there was no evidence of recurrent malaria over 
the past year.   

A December 1951 statement from Dr. H. Foster, private 
physician, noted that the veteran had nausea and pain in the 
right lower quadrant of his abdomen; there were no findings 
of any parasites.  This physician indicated that he had not 
made any definitive diagnosis. 

In his January 1955 letter, Dr. W. Chapple, private 
physician, stated that, at that time, the veteran experienced 
pain in the right lower abdominal region, and that a physical 
examination showed colitis in the bowel with ulcers.  This 
physician then diagnosed latent amebiasis, stating that this 
diagnosis took into account what he characterized as the 
veteran's "past history of dysentery while in combat in the 
Philippines."

In a May 1955 rating decision, the RO denied service 
connection for ulcerative colitis.       

Treatment records dated from March 1997 to November 1998, and 
August 1999 to November 2001, from the Martinsburg VAMC, 
include a November 1999 VA physician's assessment of hiatal 
hernia with gastroesophageal reflux, stable.  An October 2000 
abdominal CT scan showed that the veteran's bowel gas pattern 
was normal; no calcifications were observed, and there was no 
abdominal mass.  In December 2000, the veteran was assessed 
as having acute gastroenteritis, viral versus bacterial; it 
was noted that this episode should run a limited course.  In 
April 2001, a VA nurse documented that the veteran had 
recently undergone a colonoscopy and was found to have 
diverticulosis.  It was also noted that the veteran continued 
to have a hiatal hernia with gastroesophageal reflux, stable.  
In October 2001, a VA physician determined that the veteran's 
hiatal hernia with gastroesophageal reflux was much improved 
and stable.      

Records dated in January 2001 from Dr. T. Glembot, private 
physician, document the veteran's complaints of abdominal 
pain and diarrhea.  The veteran also reported experiencing 
fecal urgency, flatus and tenesmus, as well as a chronic 
history of diarrhea and right lower quadrant abdominal pain.  
On examination, it was noted that the abdomen was obese, 
nontender, and nondistended, with no palpable masses 
appreciated.  This physician provided an impression of 
chronic abdominal pain, and a recent exacerbation of change 
in the veteran's bowel habits.  A colonoscopy was performed 
that same month, and following this procedure the physician 
provided a postoperative diagnosis of extensive sigmoid and 
descending colon diverticulosis.  A January 2001 record of 
treatment by a private urologist, associated with the same 
clinic as Dr. T. Glembot, documents an impression of probable 
diverticulitis that has been partially treated, and 
underlying diverticulosis.        

In his October 2001 statement, the veteran claimed service 
connection for a gastrointestinal disorder, and contended 
that his treating physicians at the Martinsburg VAMC had 
informed him that he had irritable bowel syndrome (IBS).

Through his November 2001 statement, the veteran set forth a 
chronological history of his symptoms of and treatment for 
gastrointestinal disorders.  The veteran indicated that 
during service he experienced several episodes of diarrhea 
and gastrointestinal distress while in combat.  He further 
stated that following service he continued to experience on a 
long-term basis symptoms of gastrointestinal discomfort, 
diarrhea, abdominal pain, and IBS.  

In a November 2001 statement, a friend who served in the same 
unit as the veteran, recounted that while they were in combat 
in the Philippines and shortly after being assigned to duty, 
the veteran complained of diarrhea and gastrointestinal 
distress.  This individual expressed the belief that any 
bowel condition that the veteran currently suffered from, 
could have conceivably begun while in the Philippines, as the 
health conditions where the veteran was stationed at that 
time were not sanitary.  

In a January 2002 rating decision, the RO denied service 
connection for a gastrointestinal disability, to include as 
secondary to service-connected malaria.

In his February 2002 NOD, the veteran expressed his belief 
that the medication administered around the time of his 
service to treat his malaria, atabrine, was a contributing 
factor to his alleged gastrointestinal condition.  In an 
accompanying statement, the veteran contended that this 
medication caused him to experience side effects of 
intermittent diarrhea and constipation, increased gas, 
cramping abdominal pain, abdominal tenderness when touched, 
and episodes of mucus in the stools.  The veteran also 
contended that medical literature had documented that this 
medication caused scarring of smooth tissue and mucous 
membranes, and furthermore that the drug was no longer in use 
as an antimalarial drug due to its various side effects.  He 
furthermore stated that there were no in-service records of 
gastrointestinal problems, because the combat conditions in 
service, as well as the limited medical facilities in the 
vicinity of where he was stationed, prevented him from going 
on sick call or seeking treatment for these problems.  
Additionally, the veteran enclosed a computerized printout of 
various internet publications pertaining to the general 
diagnosis and treatment of malaria, to include treatment by 
the particular antimalarial medication the veteran claims he 
was administered in service. 

In a statement included with his June 2002 substantive 
appeal, the veteran reiterated his belief that his current 
gastrointestinal problems were due to his service in the 
Philippines, as well as related to his use of an antimalarial 
medication in service.      

In its September 2003 remand, the Board remanded the 
veteran's claim to the RO for further development, to include 
VA examination with respect to the whether each of the 
veteran's current diagnosed gastrointestinal disabilities was 
at least as likely as not medically related to service (to 
include the veteran's reports of nausea and diarrhea 
experienced therein), or was caused or aggravated by service-
connected malaria. 

In March 2004, the RO requested all outstanding medical 
records from the Huntington VAMC.  This facility responded 
that there were no available treatment records for the 
veteran.  

On VA examination in April 2004, the veteran reported a prior 
surgical history of an appendectomy in 1947, and a more 
recent left inguinal herniorrhaphy.  He also stated that he 
was first diagnosed with malaria upon arriving home from the 
Philippines, and that he was treated with the medication 
atabrine; he recounted experiencing gastrointestinal symptoms 
in service.  The veteran further stated that a recent 
colonoscopy showed diverticulosis, and that he believed this 
condition might have been due to malaria.  The veteran's 
current reported gastrointestinal symptoms were abdominal 
cramps once or twice a month, not always accompanied by 
diarrhea, and occasional loose stools though not really 
diarrhea and without blood.  The veteran denied any weight 
loss, and stated his appetite was fine.  He also complained 
of chronic tenderness in the epigastrium and in the right 
lower quadrant which he stated he had experienced for 50 
years.  On physical examination, it was noted that the 
veteran was well developed, well nourished, and in no acute 
distress.  The veteran's abdomen was soft and obese, and 
there was tenderness on palpation of the epigastrium and in 
the right lower quadrant without guarding and without any 
palpable mass.  A CBC showed no anemia.  An upper 
gastrointestinal and barium swallow were reported normal.  

Taking into account the veteran's reported medical history as 
well as her review of the claims file, the examiner opined 
that it was likely the veteran has had episodes of IBS 
throughout the years.  The examiner further stated it was not 
likely that the veteran had ulcerative colitis in 1955, since 
a colonoscopy in 2001 did not show any evidence of ulcerative 
colitis; it was also deemed not likely that the veteran had 
amebiasis in 1955, since tests from that time period did not 
show amebiasis.  The examiner then stated that at the time of 
the April 2004 examination, the veteran had extensive 
diverticulosis of the colon.  The examiner noted, however, 
that diverticulosis is an extremely prevalent condition which 
appears more frequently with age and is not known to be 
related to any infectious disease or to colitis.  She also 
noted that there is no credible evidence that atabrine used 
orally to treat malaria can cause diverticulosis; although a 
known side effect of atabrine orally is nausea and diarrhea, 
any symptoms the veteran may have experienced would have been 
temporary and would have ceased after "atabrine" was no 
longer taken.  Additionally, she noted that the veteran by 
his account had diarrhea when he was on active duty, and that 
this symptom was most likely self-limited.  There was also no 
evidence that the veteran's post-service gastrointestinal 
conditions were related to his illnesses when he was in the 
Philippines.  The examiner further commented that the veteran 
had also described symptoms consistent with IBS, which he 
stated that he had experienced for many years; it was not 
possible, however, to ascertain when the veteran first began 
to have these symptoms.  

The examiner diagnosed the veteran with diverticulosis of the 
colon, and stated that this condition was not related to 
either gastrointestinal symptoms in service, or to malaria or 
malaria treatment; and symptoms of IBS, date of onset 
unknown, and not related to malaria or malaria treatment.   

As noted in a May 2004 SSOC, the RO continued its denial of 
service connection for a gastrointestinal disability, to 
include as secondary to service-connected malaria.

In his August 2004 letter submitted to the Board, the veteran 
again referred to the January 1955 private physician's 
opinion documenting a diagnosis latent amebiasis and a 
manifestation of ulcerative colitis, as well as the November 
2001 statement from a service comrade, as evidence of his 
gastrointestinal problems during, and immediately following 
service.   



III.	Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  When service connection 
is thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See         38 C.F.R. § 3.310(a); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).   

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  In making this 
determination, the Board must weigh the evidence and, in so 
doing, may accept one medical opinion and reject others.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995). 
A diagnosis or opinion by a health care professional need not 
be accepted as conclusive, and is not entitled to absolute 
deference; rather, it is the Board's responsibility to weigh 
and assess the credibility of the medical evidence of record. 
See Evans v. West, 12 Vet. App. 22, 30 (1998); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Among the factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  

In this case, the Board will initially review the veteran's 
claim for service connection on a direct basis.  

Considering the evidence in light of the above-noted 
criteria, the Board finds that the criteria for service 
connection for a gastrointestinal disorder on a direct basis 
have not been met.  As indicated above, the veteran's SMRs 
reflect no complaints, diagnoses, or findings pertaining to a 
gastrointestinal disorder in service.  

Even assuming that the veteran experienced in-service 
symptomatoglogy of a gastrointestinal condition, as alleged, 
the claim for service connection must still be denied, 
because an essential requirement for a grant of service 
connection-medical evidence of a causal relationship between 
a current disability and service-has not been met.  

While VA physicians have recently diagnosed diverticulosis of 
the colon, symptoms of IBS, and a hiatal hernia with 
gastroesophageal reflux (thus providing some evidence of a 
current disability), the competent and persuasive evidence 
establishes that there is no nexus between any current 
gastrointestinal condition and service.  

The medical evidence in this case includes a January 1955 
letter from Dr. W. Chapple, private physician, documenting 
the veteran's ongoing abdominal pain and colitis in the bowel 
with ulcers; this physician diagnosed latent amebiasis, and 
stated that his diagnosis reflected the veteran's history of 
dysentery during his combat service in the Philippines.  

Significantly, however, a April 2004 VA examiner has 
diagnosed the veteran with two current gastrointestinal 
disabilities, and has ruled out a medical relationship 
between either of these disabilities and the veteran's 
service.  With respect to the diagnosed diverticulosis of the 
colon, the examiner has expressly stated that this condition 
is unrelated to any gastrointestinal symptoms in service.  As 
pertaining to the veteran's current symptoms of IBS, this 
examiner has concluded that it is not possible to ascertain 
the date of onset of these symptoms; in addition, she has 
determined that any episodes of diarrhea while on active duty 
were most likely self-limited, and also that there was no 
evidence of a relationship between any post-service 
gastrointestinal conditions and in-service illnesses.      

The Board finds the opinion of the April 2004 VA examiner 
more probative on the matter of a medical nexus between any 
present gastrointestinal disorder and service.     

The April 2004 VA examiner has specifically addressed the 
issue of a medical relationship between any diagnosed 
gastrointestional disabilities and the veteran's service, and 
has negated such a relationship.  The examiner arrived at 
this conclusion on the basis of a thorough and detailed 
physical examination of the veteran, and reviewed the 
veteran's claims file in connection with her examination, in 
addition to considering the veteran's reported medical 
history.   

By contrast, the above-mentioned January 1955 private 
physician's opinion does not set forth a medical relationship 
between any current gastrointestinal disability to the 
veteran's service.  This physician noted the presence of 
colitis with ulcers and diagnosed latent amebiasis, and then 
opined that veteran's condition was related to service.  The 
Board notes, however, that there is no competent evidence 
that the veteran currently has either amebiasis or colitis 
with ulcers; rather, the only diagnosis or confirmed evidence 
of either disorder, is the January 1955 opinion itself, which 
is dated from more than 40 years ago and thus is not 
indicative of any current disability.  Also, as previously 
noted, the April 2004 examiner has even opined that it is 
unlikely that the veteran has or has ever had amebiasis or 
ulcerative colitis.  Thus, the January 1955 private medical 
opinion does not provide evidence of a relationship between 
any recently diagnosed disability and service. 

Moreover, this physician has indicated that his finding of a 
medical relationship between latent amebiasis (with symptoms 
of ulcerative colitis) and service was based on the veteran's 
history of dysentery in service while stationed in the 
Philippines, however, the actual medical evidence indicates 
that the veteran had no such illness in service.  The 
veteran's separation examination expressly notes that he did 
not have dysentery in service; there is also no other medical 
evidence of dysentery in service.  Hence, the the examiner's 
comments are based on the veteran's own unsubstantiated 
assertions.  The Board points out that as a medical opinion 
can be no better than the facts alleged by the veteran, an 
opinion based on an inaccurate factual premise has no 
probative value.  See Reonal v. Brown, 5 Vet. App. 460, 461 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. 
Brown, 5 Vet. App. 179, 180 (1993).  
 
Thus, the Board finds that the opinion of the April 2004 
examiner is better supported by objective findings and 
clinical data than the January 1955 private physician's 
opinion, and moreover, is the one opinion that directly 
addresses the matter of medical nexus as it relates to 
currently diagnosed gastrointestinal disabilities; the April 
2004 examiner's opinion is more probative on the question of 
medical nexus.  See Prejean, 13 Vet. App. at 444.  As such, 
the Board finds that the medical evidence militates against 
the claim for service connection for a gastrointestinal 
disorder on a direct basis.

In addition to the foregoing, the Board finds that there is 
no competent evidence in this case of a medical relationship 
between any current gastrointestinal disorder and service-
connected malaria, as the veteran has alleged.  In the only 
opinion addressing the question of a medical relationship 
between a gastrointestinal disorder and malaria, the April 
2004 VA examiner has determined that the veteran's current 
diagnosed gastrointestinal disorders are not related to 
either malaria, or to treatment for malaria.  In rendering 
this opinion, the examiner has specifically addressed the 
veteran's contention that the medication to treat his malaria 
caused gastrointestinal problems, stating that there was no 
evidence that this medication when administered for malaria 
could cause diverticulosis, and also that any side effects of 
nausea or diarrhea from the medication would have been only 
temporary.  The veteran has neither presented nor alluded to 
the existence of any contrary medical opinion (i.e., medical 
evidence establishing that the veteran has a gastrointestinal 
condition that was caused or is aggravated by his service-
connected malaria).  

The Board has taken into consideration the assertions of the 
veteran and his friend (who as noted above, submitted the 
November 2001 statement on the veteran's behalf). The veteran 
in this case is competent to establish, on the basis of his 
own assertions, his gastrointestinal related symptoms in 
service; such symptomatology is consistent with the facts and 
circumstances of his established combat service.  See 
38 C.F.R. § 1154 (West 2002).  See also Arms v. West, 12 Vet. 
App. 188 (1999) and Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).  However, as a layperson without the appropriate 
medical training and expertise, neither the veteran nor his 
friend is competent to provide a probative opinion on a 
medical matter, such as whether the veteran has any current 
gastrointestinal condition that is medically related to his 
military service, or to service-connected malaria.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

Under these circumstances, the Board must conclude that the 
veteran's claim for a gastrointestinal disability, to include 
as secondary to service-connected malaria, must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for a gastrointestinal 
disability, to include as secondary to service-connected 
malaria, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



